UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K x Annual Report pursuant to Section 15(d) of the Securities Exchange Act of 1934 FOR THE YEAR ENDED DECEMBER 31, 2007 OR o Transition Report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7627 FRONTIER REFINING & MARKETING INC. and SUBSIDIARIES COLLECTIVELY BARGAINED EMPLOYEES RETIREMENT SAVINGS PLAN (Full title of the plan) FRONTIER OIL CORPORATION (Name of issuer of the securities) 10000 Memorial Drive, Suite 600 Houston, Texas77024-3411 (Address of issuer’s principal executive offices) FRONTIER REFINING & MARKETING INC. and SUBSIDIARIES COLLECTIVELY BARGAINED EMPLOYEES RETIREMENT SAVINGS PLAN ANNUAL REPORT ON FORM 11-K FOR THE YEAR ENDED DECEMBER 31, 2007 INDEX Report of Independent Registered Public Accounting Firm Statements of Net Assets Available for Plan Benefits As of December 31, 2007 and 2006 Statement of Changes in Net Assets Available for Plan Benefits for the Year Ended December 31, 2007 Notes to Financial Statements Supplemental
